UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number : 333-67174 GEOBIO ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1153946 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1100 Dexter Avenue North, Suite 100, Seattle, Washington (Address of principal executive offices) (Zip Code) 206-838-9715 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Nox As of August 20, 2010, 11,573,807,619 shares of the registrant’s common stock were outstanding. 1 GEOBIO ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q INDEX Part I Financial Information Page Item 1 Unaudited Financial Statements: Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009…………… 3 Condensed Consolidated Statements of Operations (unaudited) for the three months and six months ended June 30, 2010 and 2009and for the period from inception toJune 30, 2010…………….……… 4 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) for the period from inception toJune 30,2010…………… 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months endedJune 30, 2010 and 2009 and for the period from inception toJune 30,2010…………… 6 Notes to Condensed Consolidated Financial Statements (unaudited) …… 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 21 Item 4 Controls and Procedures…………… 23 Part II Other Information Item 1 Legal Proceedings…………… 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds…………….……… 24 Item 3 Defaults Upon Senior Securities…………… 24 Item 4 Submission of Matters to a Vote of Security Holders…………… 24 Item 5 Other Information…………….…… 24 Item 6 Exhibits…………… 25 Signatures…………… 25 2 PART I — FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS GEOBIO ENERGY, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September 30, (in thousands, except share and per share amounts) ASSETS Current Assets Cash $
